DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions & Status of Claims
Applicant’s election of Invention I, without traverse, and of Species A, without traverse, in the reply filed on 11 Aug 22 is acknowledged.  As such, this restriction requirement (dated 30 Jun 22) is hereby made FINAL.  Originally filed independent Claim 16, drawn to non-elected Invention II, and originally filed independent Claim 17, drawn to non-elected Invention III, are hereby withdrawn from consideration as they are not drawn to the elected Invention I.  Originally filed independent Claim 1 and dependent Claims 2-15 read on the elected Invention I (and are each generic to each of the different Species A, B, C, D, E, and F identified in the restriction requirement) and are thus examined on their merits herein.
Priority
Examiner acknowledges that the instant application claims foreign priority to JP 2019-114278, filed in Japan on 20 June 19.  A certified copy of this foreign application has been received and placed in the file wrapper as of 17 Jul 20.  As such, the effective filing date of the instant application will be considered the actual filing date of that earlier filed foreign application (20 Jun 19).
Information Disclosure Statements
Examiner has marked “considered” all of the references in the four IDSs submitted on 17 Jun 20, 3 Nov 20, 1 Dec 21, and 13 May 22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (a) automatic driving device in Claims 3-4 (twice each) and Claims 11-15 (once each), (b) verbal speech control unit in Claims 3-4 (twice each), (c) non-verbal sound control unit in Claims 3-4 (twice each) and Claims 5-10 (once each), (d) passenger detection device in Claims 7-10 (twice each), (e) storage unit in Claims 11-12 (twice each), (f) composite notification sound control unit in Claims 11-13 (once each), (g) level adjustment unit in Claims 14-15 (twice each), (h) approach notification sound generation system in Claims 14-15 (once each), (i) mixing unit in Claims 14-15 (once each), and (j) signage system in Claims 14-15 (twice each).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) automatic driving device – “The automatic driving device 19 is a device for controlling the motor and the like of the electric bus 10 to thereby perform automatic driving”, Specification Page 9.  However, this description merely describes this term with the ambiguous term “a device” followed by more functional language, rather than by definitive structure.  There does not appear to be any better description of the structural make-up of this term elsewhere in the specification.  As such, this term renders the claims that utilize it as indefinite under 35 USC 112(b).  See associated 35 USC 112(b) rejection below.
(b) verbal speech control unit – “The notification sound generation unit 110 is composed of a computer having a CPU and a memory therein and includes functional blocks of a verbal speech storage unit 111, a verbal speech control unit 112, a non-verbal sound storage unit 113, a non-verbal sound control unit 114, and an amplifier 115”, Page 9 of the Specification.  As such, this term is being interpreted to be part of a generic computer, or the like.  It should be noted that other 35 USC 112(f) terms, shown below, are also interpreted to be part of a generic computer, or the like, and these other terms may be part of the same generic computer, or the like, or part of a different generic computer, or the like.
(c) non-verbal sound control unit – “The notification sound generation unit 110 is composed of a computer having a CPU and a memory therein and includes functional blocks of a verbal speech storage unit 111, a verbal speech control unit 112, a non-verbal sound storage unit 113, a non-verbal sound control unit 114, and an amplifier 115”, Page 9 of the Specification.  As such, this term is being interpreted to be part of a generic computer, or the like.  It should be noted that other 35 USC 112(f) terms, also shown in this section, are also interpreted to be part of a generic computer, or the like, and these other terms may be part of the same generic computer, or the like, or part of a different generic computer, or the like.
(d) passenger detection device – “The passenger detection device 18 may, for example, capture an image of the inside of the vehicle chamber by a camera installed in the vehicle chamber and detect a standing passenger or a wheelchair passenger in the vehicle chamber based on the captured image. The passenger detection device 18 may also detect a standing passenger or a wheelchair passenger by a load sensor located on the floor”, Page 18 of the Specification.  As such, this term is being interpreted to be a camera, load sensor, or the like.
(e) storage unit - “The notification sound generation unit 110 is composed of a computer having a CPU and a memory therein and includes functional blocks of a verbal speech storage unit 111, a verbal speech control unit 112, a non-verbal sound storage unit 113, a non-verbal sound control unit 114, and an amplifier 115”, Page 9 of the Specification; “The notification sound generation unit 210 is composed of a computer having a CPU and a memory therein and includes functional blocks of a composite notification sound control unit 211, a composite notification sound storage unit 212, and an amplifier 213”, Page 19 of the Specification.  As such, this term is being interpreted to be part of a generic computer, or the like.  It should be noted that other 35 USC 112(f) terms, also shown in this section, are also interpreted to be part of a generic computer, or the like, and these other terms may be part of the same generic computer, or the like, or part of a different generic computer, or the like.
(f) composite notification sound control unit - “The notification sound generation unit 210 is composed of a computer having a CPU and a memory therein and includes functional blocks of a composite notification sound control unit 211, a composite notification sound storage unit 212, and an amplifier 213”, Page 19 of the Specification.  As such, this term is being interpreted to be part of a generic computer, or the like.  It should be noted that other 35 USC 112(f) terms, also shown in this section, are also interpreted to be part of a generic computer, or the like, and these other terms may be part of the same generic computer, or the like, or part of a different generic computer, or the like.
(g) level adjustment unit – “The notification sound generation unit 310 is composed of a computer having a CPU and a memory therein and includes functional blocks of a level adjustment unit 311, a mixing unit 312, and an amplifier 313”, Page 22 of the Specification.  As such, this term is being interpreted to be part of a generic computer, or the like.  It should be noted that other 35 USC 112(f) terms, also shown in this section, are also interpreted to be part of a generic computer, or the like, and these other terms may be part of the same generic computer, or the like, or part of a different generic computer, or the like.
(h) approach notification sound generation system – “The vehicle chamber 11 has an automatic driving device 19, an approach notification sound generation system 20, a passenger detection device 18, signage 15, and a signage system 22 mounted therein”, Page 9 of the Specification; “The level adjustment unit 311 adjusts the gain of the approach notification sound signal output from the approach notification sound generation system 20 mounted on the electric bus 10”, Page 22 of the Specification.  However, this description merely describes this term as to where it is mounted (vehicle chamber 11 / electric bus 10) followed by more functional language, rather than by definitive structure.  There does not appear to be any better description of the structural make-up of this term elsewhere in the specification.  As such, this term renders the claims that utilize it as indefinite under 35 USC 112(b).  See associated 35 USC 112(b) rejection below.
(i) mixing unit – “The notification sound generation unit 310 is composed of a computer having a CPU and a memory therein and includes functional blocks of a level adjustment unit 311, a mixing unit 312, and an amplifier 313”, Page 22 of the Specification.  As such, this term is being interpreted to be part of a generic computer, or the like.  It should be noted that other 35 USC 112(f) terms, shown above, are also interpreted to be part of a generic computer, or the like, and these other terms may be part of the same generic computer, or the like, or part of a different generic computer, or the like.
(j) signage system – “The vehicle chamber 11 has an automatic driving device 19, an approach notification sound generation system 20, a passenger detection device 18, signage 15, and a signage system 22 mounted therein”, Page 9 of the Specification; “the signage system 22 causes the signage 15 provided in the vehicle chamber to display the destinations of the electric bus 10”, Page 22 of the Specification.  However, this description merely describes this term as to where it is mounted (vehicle chamber 11) followed by more functional language, rather than by definitive structure.  There does not appear to be any better description of the structural make-up of this term elsewhere in the specification.  As such, this term renders the claims that utilize it as indefinite under 35 USC 112(b).  See associated 35 USC 112(b) rejection below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 2-4 are objected to because of the following informalities:  each of these claims utilize the term “the speaker”, which is clearly referencing back to “a vehicle interior speaker” as mentioned in independent Claim 1, since there are currently no other speakers mentioned in these claims.  However, as the specification discusses other speakers (e.g. “the speaker”, “a first speaker”, “a second speaker”, “a third speaker”, “speaker 16”, “a vehicle exterior speaker 16”, “a vehicle exterior speaker 17”, “vehicle interior speaker 16a”, “different speakers”, and “the speakers”), it appears that for consistency and clarity that the term “the speaker” in these particular claims should instead be “the vehicle interior speaker” (to match the term used in independent Claim 1).  Appropriate correction is suggested but not required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 13-15 (and Claims 3-12 due to dependency on at least independent Claim 1) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Firstly, independent Claim 1 and dependent Claim 13 each utilize the phrase “the start of turning”, which lacks proper antecedent basis for use in these claims.  For purposes of compact prosecution, Examiner is interpreting this phrase in independent Claim 1 to instead be “a start of turning”.  Secondly, dependent Claim 13 also utilizes the phrase “the start of acceleration/deceleration”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting this phrase in this claim to instead be “a start of acceleration/deceleration”.  Thirdly, dependent Claims 14-15 each utilize the phrase “the resulting signal“, which lacks proper antecedent basis for use in these claims.  For purposes of compact prosecution, Examiner is interpreting this phrase in each of these claims to instead be “a resulting signal”.  Finally, dependent Claim 2 utilizes the term “in a vicinity of”; however, this is an indefinite subjective measure, as what is “in the vicinity of” something else may be different for different people/entities (i.e. a first person may think object A is in the vicinity of object B, whereas a second person may think that object A is not close enough to object B to be considered in its vicinity).  For purposes of compact prosecution, Examiner is interpreting this phrase to instead be “on or adjacent to”.  Appropriate corrections are required.
Claims 2 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Firstly, Claim 2 utilizes the term “signage”, but then Claims 14-15 (note that Claim 15 is dependent on Claim 2) each utilize the terms “a signage system” and “the signage system”.  This creates indefiniteness because it is not clear as to whether the signage mentioned in Claim 2 is meant to be the same element as a/the “signage system” in Claims 14-15 (and if so, then they should use the same terminology), or if these are meant to be representing completely different elements (and if so, then they need to be clearly differentiated from each other), or if the “signage” is merely part of the “signage system” (and if so, then it should be stated that the “signage system” comprises “signage” and/or that the “signage” is of a “signage system”).  For purposes of compact prosecution, Examiner is interpreting “signage” in Claim 2 to instead be “a signage system” (as if they are referring to the same element), and is thus interpreting the use of “a signage system” in Claim 15 to instead be “the signage system” in order to achieve proper antecedent basis.  Additionally, each of Claims 14-15 utilize the term “signage system”, which has been interpreted in these particular claims as a 35 USC 112(f) term (see Claim Interpretation section above for further details).  However, the specification merely describes this term by where it is mounted (vehicle chamber 11) followed by more functional language, rather than by definitive structure (nor does the specification ever clarify whether “signage 15” is part of “signage system 22”; Fig. 1 shows these as two numbered elements but adjacent to each other and shown as merely dotted boxes rather than clear structure, so this figure is insufficient to confirm).  There does not appear to be any better description of the structural make-up of this term elsewhere in the specification.  As such, this term renders the claims that utilize it as indefinite for lacking definitive structure.  For purposes of compact prosecution, Examiner is interpreting “signage system” to be any computer/controller capable of making signs, adjusting signs, controlling signs, or the like.  Appropriate corrections are required.
Claims 3-4 (and Claims 5-10 due to dependency on at least dependent Claims 3-4) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims utilize the term “automatic driving device”, which has been interpreted in these particular claims as a 35 USC 112(f) term (see Claim Interpretation section above for further details).  However, the specification merely describes this term with the ambiguous term “a device” followed by more functional language, rather than by definitive structure.  There does not appear to be any better description of the structural make-up of this term elsewhere in the specification.  As such, this term renders the claims that utilize it as indefinite for lacking definitive structure.  For purposes of compact prosecution, Examiner is interpreting “automatic driving device” to be any computer/controller capable of automating one or more driving tasks and/or assisting a driver of a vehicle with one or more driving tasks, or the like.  Appropriate corrections are required.
Claims 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims bring in the limitation “a passenger detection device that detects a standing passenger or a wheelchair passenger in a vehicle chamber”.  It is noted that this device is required to detect a passenger or a wheelchair passenger in a vehicle chamber, but is not required to also be able to detect no standing passengers and/or no wheelchair passengers in a vehicle chamber.  Additionally, there is a question as to whether a passenger detection device that is described as also being able to detect no standing passengers and/or no wheelchair passengers in a vehicle chamber would actually be detecting nothing, versus simply not detecting anything.  For example, if a passenger detection device is turned off, isn’t it still detecting no standing passengers and/or no wheelchair passengers in a vehicle chamber?  As such, because these claims also bring in the limitation “when the passenger detection device detects no standing passenger or wheelchair passenger” there is firstly the question as to whether this device as claimed is actually capable of achieving this function, and there is secondly the question as to exactly when this “when” limitation is true, because even if this device is capable of achieving this function when it is in operation, isn’t it also true when its turned off and doing nothing?  As such, this combination of limitations renders these claims indefinite for not clearly defining the required capabilities of this device and for not clearly defining when the metes and bounds of these claims could be considered infringed upon.  For purposes of compact prosecution, Examiner is interpreting the first limitation to instead be “a passenger detection device that while operating detects either an absence of or a presence of a standing passenger or a wheelchair passenger in a vehicle chamber” and the second limitation to instead be “when the passenger detection device is operating and detects [[no]]the absence of the standing passenger and/or the wheelchair passenger”.  Appropriate corrections are required.
Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims utilize the term “approach notification sound generation system”, which has been interpreted in these particular claims as a 35 USC 112(f) term (see Claim Interpretation section above for further details).  However, the specification merely describes this term by where it is mounted (vehicle chamber 11 / electric bus 10) followed by more functional language, rather than by definitive structure.  There does not appear to be any better description of the structural make-up of this term elsewhere in the specification.  As such, this term renders the claims that utilize it as indefinite for lacking definitive structure.  For purposes of compact prosecution, Examiner is interpreting “approach notification sound generation system” to be any computer/controller capable of generating notification sounds, or the like.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 11-14 are rejected under 35 USC 103 as being unpatentable over Kuroda et al. (WO2017/168602A1, filed 30 Mar 16 and published 5 Oct 17, but for ease of citation referencing, the citation paragraph numbering below comes from the US national stage entry of that application (published as US 2019/0023282)), herein “Kuroda”, in view of Official Notice (as evidenced by Moriguchi et al. (US 2017/0245069, published 24 Aug 17), herein “Moriguchi”).  Alternatively, Claims 1, 3, 5, and 11-14 are rejected under 35 USC 103 as being unpatentable over Kuroda in view of Moriguchi.
Regarding Claim 1 (Independent), Kuroda discloses a vehicle notification sound generation system mounted on a self-driving capable bus-type vehicle (“a notification control apparatus which performs a control of transmitting notification of a motion of a vehicle traveling automatically to an interior of the vehicle”, Paragraph 8, “automatic driving control device 1 is connected to various electronic control units (ECUs) 10 to control the automatic driving of the vehicle”, Paragraph 33), the system comprising
a vehicle interior speaker (“…to an interior of the vehicle”, Paragraph 8, “acoustic device 11 has the speakers 18 and 19. The speakers 18 and 19 are provided on a driver seat side and a front passenger seat side, respectively, for example. Although FIG. 1 illustrates a case where the acoustic device 11 has the two speakers 18 and 19, the configuration of the acoustic device 11 is not limited thereto”, Paragraph 43) that outputs (“controlling the output of the notification sound”, Paragraph 8) a verbal speech about arrival of the vehicle at a destination (“the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40, “FIG. 10 illustrates an example of a case where an audio guidance is added to the single tone illustrated in FIG. 7”, Paragraph 61; also see obviousness discussion below pertaining to Moriguchi) and a non-verbal sound corresponding to a state of acceleration/deceleration or a state of turning of the vehicle before acceleration/deceleration operation, during acceleration/deceleration, before [[the]]a start of turning, or during turning of the vehicle (“examples of the case where the next course is changed include a case of entering a service area during traveling along an expressway, a case of exiting an exit ramp of an expressway, a case of changing a traveling lane, and entering a curve, for example”, Paragraph 53, “it is an object of the present invention to provide a notification control apparatus and a notification control method capable of making a passenger previously recognize a change of a motion of a vehicle travelling automatically”, Paragraph 7, “FIG. 7 illustrates an example of the original sound of single tone expressing that the vehicle decreases the speed, and a frequency of the original sound is changed from a high frequency to a low frequency. FIG. 8 illustrates an example of the original sound of single tone expressing that the vehicle increases the speed, and a frequency of the original sound is changed from a low frequency to a high frequency. FIG. 9 illustrates an example of the original sound of single tone expressing that the vehicle rapidly decreases or increases the speed, and a frequency of the original sound is changed repeatedly several times. FIG. 10 illustrates an example of a case where an audio guidance is added to the single tone illustrated in FIG. 7, and expresses that the vehicle decreases the speed”, Paragraph 61, “the timing for outputting the notification sound is determined based on a predetermined rule. For example, the timing may be set to a predetermined time before the travel condition of the vehicle changes, for example, two seconds before. It is also applicable to output the notification sound earlier with increase in the change of the travel condition of the vehicle in accordance with a magnitude of the change”, Paragraph 63, “when the vehicle rapidly decreases the speed or rapidly spins, it is also applicable that an oscillation of the sound image pattern and the original sound is increased (for example, an amplitude of the frequency is increased in FIG. 9) to attract attention of the passenger of the vehicle”, Paragraph 66, “the passenger of the vehicle can be previously notified…thus can prepare for the future motion of the vehicle”, Paragraph 68).
Kuroda discloses making non-verbal sound “modifications” to an original sound base signal using modifications in its output timing, its output amplitude, and its output frequency to indicate a magnitude of change in an upcoming traveling condition of the vehicle (for example, in the case of an upcoming acceleration there is a higher frequency output to the base signal, and/or wherein the higher the magnitude of acceleration the earlier the output occurs and/or the higher the volume of the output; “the original sound…includes a parameter of a loudness of sound”, Paragraph 40, “FIG. 8 illustrates an example of the original sound of single tone expressing that the vehicle increases the speed, and a frequency of the original sound is changed from a low frequency to a high frequency”, Paragraph 61, “It is also applicable to output the notification sound earlier with increase in the change of the travel condition of the vehicle in accordance with a magnitude of the change”, Paragraph 63, “when the vehicle rapidly decreases the speed or rapidly spins, it is also applicable that an oscillation of the sound image pattern and the original sound is increased (for example, an amplitude of the frequency is increased in FIG. 9) to attract attention of the passenger of the vehicle”, Paragraph 66, “the original sound generating unit 16 may increase volume and frequency change amount of the original sound…a passenger can be notified of the motion of the vehicle more emphatically”, Paragraph 87), and Kuroda further discloses that the original sound base signal is an original speech waveform (i.e. verbal speech) that is “audio guidance” (“an original sound generating unit generating an original sound from a predetermined speech waveform”, Paragraph 8, “FIG. 10 illustrates an example of a case where an audio guidance is added to the single tone illustrated in FIG. 7, and expresses that the vehicle decreases the speed”, Paragraph 61), but only generally describes this audio guidance as being “based on the travel condition information” (“The original sound generating unit 16 may generate the original sound generated by changing the default speech waveform based on the travel condition information acquired by the travel condition information acquiring unit 14. In the above case, the sound image pattern generated in the sound image pattern generating unit 15 and the original sound generated in the original sound generating unit 16 cooperate with each other based on the travel condition information”, Paragraph 41, “the original sound generating unit 16 generates the original sound based on the travel condition information acquired by the travel condition information acquiring unit 14”, Paragraph 60), rather than specifically stating that this audio guidance is “a verbal speech about arrival of the vehicle at a destination”, as claimed.  In other words, it is not clear from Kuroda as to whether or not the original speech waveform may be first guidance in the form of a verbal speech about arrival of the vehicle at a destination that is then combined with second guidance in the form of non-verbal sound output timing/amplitude/frequency modifications to indicate acceleration/deceleration/etc., as it may be possible that Kuroda only envisioned the original speech waveform and the non-verbal sound output timing/amplitude/frequency modifications to it to be representative of the same guidance (i.e. to indicate acceleration/deceleration/etc.).  However, Office takes Official Notice that it is undeniably old and well known in the art for audio guidance, particularly in the form of speech waveforms, to be “about arrival of the vehicle at a destination”, for example on any public bus that announces upcoming stops to passengers on board as different possible destinations.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the audio guidance used to select the original speech waveform of Kuroda to include waveforms “about arrival of the vehicle at a destination”, as Office takes Official Notice is undeniably old and well known in the art, for utilization in situations where there is a simultaneous need to output two types of audio guidance at once, such as first guidance pertaining to an upcoming bus stop, as well as second guidance pertaining to an upcoming rapid deceleration of the vehicle as it approaches said upcoming bus stop, since it’s not necessary to announce a separate audio broadcast to passengers relating to the second guidance if already making non-verbal sound “modifications” to the first guidance using modifications in its output timing, its output amplitude, and its output frequency, since those non-verbal sound “modifications” are already sufficient to indicate the second guidance while the first guidance is already being broadcast.  While not necessary for the above Official Notice but merely as an evidencing reference to provide support for its rationale, Moriguchi teaches that pre-prepared voice guidance messages are widely used for public transportation services to announce such things as bus stops at appropriate timings (“Services that provide users with guidance information on public transportation services in the form of automated sounds are in wide use. For example, announcement systems used in buses provide passengers with guidance information by way of voice guidance on, for example, bus stops…and the like, which guidance voice is played at an appropriate timing, for example at each of bus stops…with such voice guidance being pre-prepared for each of bus routes”, Paragraph 2).  In the case that Applicant traverses the above rejection based on Kuroda in view of Official Notice as evidenced by Moriguchi, an alternative rejection that may be considered herein is Kuroda in view of Moriguchi (i.e. using Moriguchi as a modifying reference instead of as an evidencing reference).  Also note that this paragraph is equally applicable to the remaining dependent claims but will not be repeated for the sake of brevity.
Regarding Claim 3, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 1, and Kuroda further discloses:
a verbal speech control unit that generates a verbal speech signal (“The original sound generating unit 16 generates the original sound. Specifically, the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40) about the arrival of the vehicle at the destination (see obviousness discussion per independent Claim 1 above, which will not be repeated for the sake of brevity) based on travel information of the vehicle input from an automatic driving device of the vehicle (“The automatic driving control device 1 is connected to various electronic control units (ECUs) 10 to control the automatic driving of the vehicle. The automatic driving control device 1 includes an acquiring unit 12 and a calculating unit 13. The acquiring unit 12 acquires vehicle information which is information regarding a traveling of the vehicle from a steering angle sensor 3, a vehicle speed sensor 4, and a gyroscope 7, acquires distance information indicating a distance to an object around the vehicle from a radar sensor 5, and acquires image information from a camera 6. The acquiring unit 12 acquires current position information indicating a current position of the vehicle from a global positioning system (GPS) receiver 8. In addition to the current position information acquired from the GPS receiver 8, the current position information may be corrected by matching the vehicle information acquired from the steering angle sensor 3, the vehicle speed sensor 4, and the gyroscope 7 to a map data 9. The map data 9 may be acquired from a storage (not shown), and may also be acquired from outside via communication. The calculating unit 13 determines a next course along which the vehicle travels and a speed of the vehicle at that time based on each information acquired by the acquiring unit 12 and a predetermined route of the automatic driving. The information of the next course and the speed of the vehicle at that time are collectively referred to as the travel condition information”, Paragraphs 33-35);
a non-verbal sound control unit that generates a non-verbal sound signal (the sound image pattern generating unit 15) corresponding to the state of acceleration/deceleration or the state of turning of the vehicle based on behavior information of the vehicle (“FIG. 7 illustrates an example of the original sound of single tone expressing that the vehicle decreases the speed, and a frequency of the original sound is changed from a high frequency to a low frequency. FIG. 8 illustrates an example of the original sound of single tone expressing that the vehicle increases the speed, and a frequency of the original sound is changed from a low frequency to a high frequency. FIG. 9 illustrates an example of the original sound of single tone expressing that the vehicle rapidly decreases or increases the speed, and a frequency of the original sound is changed repeatedly several times. FIG. 10 illustrates an example of a case where an audio guidance is added to the single tone illustrated in FIG. 7, and expresses that the vehicle decreases the speed”, Paragraph 61, “when the vehicle rapidly decreases the speed or rapidly spins, it is also applicable that an oscillation of the sound image pattern and the original sound is increased (for example, an amplitude of the frequency is increased in FIG. 9) to attract attention of the passenger of the vehicle”, Paragraph 66) input from the automatic driving device of the vehicle (“The travel condition information acquiring unit 14 acquires the travel condition information which is information indicating a future travel condition of the vehicle from the automatic driving control device 1. The sound image pattern generating unit 15 generates a sound image pattern based on the travel condition information acquired by the travel condition information acquiring unit 14”, Paragraphs 38-39); and
an amplifier (sound output controller 17) that generates a notification sound signal (notification sound as cited to below) by synthesizing the verbal speech signal input from the verbal speech control unit and the non-verbal sound signal input from the non-verbal sound control unit, and drives the vehicle interior speaker based on the generated notification sound signal (“The sound output controller 17 controls the acoustic device 11 so that the acoustic device 11 outputs the notification sound which is a combination of the sound image pattern generated in the sound image pattern generating unit 15 and the original sound generated in the original sound generating unit 16. That is to say, the sound output controller 17 generates the notification sound in which the sound image position of the original sound changes along with an elapse of time in accordance with the sound image pattern”, Paragraph 42).
Regarding Claim 5, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 3, and Kuroda further discloses that the non-verbal sound control unit changes, a predetermined time before the end of acceleration or the end of turning, a waveform of the non-verbal sound signal obtained during acceleration (“When it is determined in Step S201 and Step S202 that the motion of the vehicle is changed subsequently, the sound image pattern generating unit 15 generates the sound image pattern based on the travel condition information acquired by the travel condition information acquiring unit 14 in Step S203”, Paragraph 59, “In Step S205, the sound output controller 17 determines whether or not a timing for outputting the notification sound has come. When it is determined that the timing for the notification has come, the processing proceeds to Step S206…Each processing in FIG. 4 is executed repeatedly as long as the automatic driving is performed. Herein, the timing for outputting the notification sound is determined based on a predetermined rule. For example, the timing may be set to a predetermined time before the travel condition of the vehicle changes, for example, two seconds before. It is also applicable to output the notification sound earlier with increase in the change of the travel condition of the vehicle in accordance with a magnitude of the change…When the vehicle decreases the speed, the notification sound may be output early. It is also applicable to detect an attention level of the driver by a driver condition estimating unit not shown and output the notification sound earlier with decreases in the attention level. In the above case, an awareness level of the driver may be deemed as the attention level”, Paragraphs 62-64; also see Fig. 4, wherein the sound image pattern generated in S203 occurs after the “speed is changed?” S202).
Regarding Claim 11, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 1, and Kuroda further discloses:
a storage unit (“Each function of the travel condition information acquiring unit 14, the sound image pattern generating unit 15, the original sound generating unit 16, and the sound output controller 17 in the notification control apparatus 2 is achieved by software, firmware, or a combination of software and firmware. The software or the firmware is described as a program, and is stored in the memory 21. The processing circuit reads out and executes the program stored in the memory 21, thereby achieving the functions of each unit. That is to say, the notification control apparatus 2 includes the memory 21 storing programs which consequently execute a step of acquiring the travel condition information, a step of generating the sound image pattern, a step of generating the original sound, and a step of performing the control to output the notification sound which is the combination of the sound image pattern and the original sound. These programs are also deemed to make a computer execute a procedure or a method of the travel condition information acquiring unit 14, the sound image pattern generating unit 15, the original sound generating unit 16, and the sound output controller 17. Herein, a non-volatile or volatile semiconductor memory such as a random access memory (RAM), a read only memory (ROM), a flash memory, an erasable programmable read only memory (EPROM), or an electrically erasable programmable read only memory (EEPROM), a magnetic disc, a flexible disc, or an optical disc, for example, falls under the memory”, Paragraph 46) that stores a composite notification sound signal (notification sound, as cited to below) that is obtained by synthesizing a verbal speech signal (“The original sound generating unit 16 generates the original sound. Specifically, the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40) about the arrival of the vehicle at the destination (see obviousness discussion per independent Claim 1 above, which will not be repeated for the sake of brevity) and a non-verbal sound signal (the sound image pattern generating unit 15) corresponding to a state of acceleration/deceleration or a state of turning of the vehicle (“FIG. 7 illustrates an example of the original sound of single tone expressing that the vehicle decreases the speed, and a frequency of the original sound is changed from a high frequency to a low frequency. FIG. 8 illustrates an example of the original sound of single tone expressing that the vehicle increases the speed, and a frequency of the original sound is changed from a low frequency to a high frequency. FIG. 9 illustrates an example of the original sound of single tone expressing that the vehicle rapidly decreases or increases the speed, and a frequency of the original sound is changed repeatedly several times. FIG. 10 illustrates an example of a case where an audio guidance is added to the single tone illustrated in FIG. 7, and expresses that the vehicle decreases the speed”, Paragraph 61, “when the vehicle rapidly decreases the speed or rapidly spins, it is also applicable that an oscillation of the sound image pattern and the original sound is increased (for example, an amplitude of the frequency is increased in FIG. 9) to attract attention of the passenger of the vehicle”, Paragraph 66) according to the verbal speech signal (“the acoustic device 11 outputs the notification sound which is a combination of the sound image pattern generated in the sound image pattern generating unit 15 and the original sound generated in the original sound generating unit 16”, Paragraph 65); and
a composite notification sound control unit that outputs the composite notification sound signal stored in the storage unit (“In Step S206, the sound output controller 17 controls the acoustic device 11 so that the acoustic device 11 outputs the notification sound which is a combination of the sound image pattern generated in the sound image pattern generating unit 15 and the original sound generated in the original sound generating unit 16. Accordingly, the notification sound which is a combination of the sound image pattern and the original sound is output from the speakers 18 and 19 of the acoustic device 11”, Paragraph 65) based on an output command from an automatic driving device of the vehicle (“In Step S205, the sound output controller 17 determines whether or not a timing for outputting the notification sound has come. When it is determined that the timing for the notification has come, the processing proceeds to Step S206…Each processing in FIG. 4 is executed repeatedly as long as the automatic driving is performed. Herein, the timing for outputting the notification sound is determined based on a predetermined rule”, Paragraphs 62-63).
Regarding Claim 12, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 11, and Kuroda further discloses that the storage unit stores the composite notification sound signal and start timing data for the non-verbal sound signal included in the composite notification sound signal, and the automatic driving device of the vehicle obtains, from the storage unit, the start timing data for the non-verbal sound signal included in the composite notification sound signal, and outputs, based on the start timing data, a command to output the composite notification sound signal to the composite notification sound control unit (“In Step S205, the sound output controller 17 determines whether or not a timing for outputting the notification sound has come. When it is determined that the timing for the notification has come, the processing proceeds to Step S206…Each processing in FIG. 4 is executed repeatedly as long as the automatic driving is performed. Herein, the timing for outputting the notification sound is determined based on a predetermined rule”, Paragraphs 62-63, “the notification sound which is a combination of the sound image pattern and the original sound is output from the speakers 18 and 19 of the acoustic device 11”, Paragraph 65).
Regarding Claim 13, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system of Claim 12, and Kuroda further discloses that the automatic driving device of the vehicle outputs, to the composite notification sound control unit, a command to output the composite notification sound signal such that the non-verbal sound signal is started a predetermined time before [[the]]a start of acceleration/deceleration or the start of turning (“the timing may be set to a predetermined time before the travel condition of the vehicle changes, for example, two seconds before. It is also applicable to output the notification sound earlier with increase in the change of the travel condition of the vehicle in accordance with a magnitude of the change”, Paragraph 63, “When the vehicle decreases the speed, the notification sound may be output early. It is also applicable to detect an attention level of the driver by a driver condition estimating unit not shown and output the notification sound earlier with decreases in the attention level. In the above case, an awareness level of the driver may be deemed as the attention level”, Paragraph 64).
Regarding Claim 14, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system of Claim 1, and Kuroda further discloses:
a level adjustment unit that adjusts a gain of (“the original sound…includes a parameter of a loudness of sound”, Paragraph 40, “when the vehicle rapidly decreases the speed or rapidly spins, it is also applicable that an oscillation of the sound image pattern and the original sound is increased (for example, an amplitude of the frequency is increased in FIG. 9) to attract attention of the passenger of the vehicle”, Paragraph 66, “the original sound generating unit 16 may increase volume and frequency change amount of the original sound…a passenger can be notified of the motion of the vehicle more emphatically”, Paragraph 87)  an approach notification sound signal output from an approach notification sound generation system mounted on the vehicle (notification sound, as cited to below) according to behavior information of the vehicle input from an automatic driving device of the vehicle (“The travel condition information acquiring unit 14 acquires the travel condition information which is information indicating a future travel condition of the vehicle from the automatic driving control device 1. The sound image pattern generating unit 15 generates a sound image pattern based on the travel condition information acquired by the travel condition information acquiring unit 14”, Paragraphs 38-39), and outputs [[the]]a resulting signal as a non-verbal sound signal (sound image pattern generating unit 15); and
a mixing unit that generates a notification sound signal by synthesizing (“In Step S206, the sound output controller 17 controls the acoustic device 11 so that the acoustic device 11 outputs the notification sound which is a combination of the sound image pattern generated in the sound image pattern generating unit 15 and the original sound generated in the original sound generating unit 16. Accordingly, the notification sound which is a combination of the sound image pattern and the original sound is output from the speakers 18 and 19 of the acoustic device 11”, Paragraph 65) a verbal speech signal (“The original sound generating unit 16 generates the original sound. Specifically, the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40) about the arrival of the vehicle at the destination input from a signage system (see obviousness discussion per independent Claim 1 above, which will not be repeated for the sake of brevity, wherein the signage system is the computer memory of Kuroda that following the modification using Official Notice/Moriguchi discussed per the rejection of independent Claim 1 above would be storing the pre-determined speech files relating to all the applicable bus stops on each transit route that inherently had to be input into the computer: “…with such voice guidance being pre-prepared for each of bus routes”, Paragraph 2 of Moriguchi) and the non-verbal sound signal input from the level adjustment unit signal (sound image pattern generating unit 15), the signage system generating the verbal speech signal (“The original sound generating unit 16 generates the original sound. Specifically, the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40) based on travel information of the vehicle input from the automatic driving device of the vehicle (“The automatic driving control device 1 is connected to various electronic control units (ECUs) 10 to control the automatic driving of the vehicle. The automatic driving control device 1 includes an acquiring unit 12 and a calculating unit 13. The acquiring unit 12 acquires vehicle information which is information regarding a traveling of the vehicle from a steering angle sensor 3, a vehicle speed sensor 4, and a gyroscope 7, acquires distance information indicating a distance to an object around the vehicle from a radar sensor 5, and acquires image information from a camera 6. The acquiring unit 12 acquires current position information indicating a current position of the vehicle from a global positioning system (GPS) receiver 8. In addition to the current position information acquired from the GPS receiver 8, the current position information may be corrected by matching the vehicle information acquired from the steering angle sensor 3, the vehicle speed sensor 4, and the gyroscope 7 to a map data 9. The map data 9 may be acquired from a storage (not shown), and may also be acquired from outside via communication. The calculating unit 13 determines a next course along which the vehicle travels and a speed of the vehicle at that time based on each information acquired by the acquiring unit 12 and a predetermined route of the automatic driving. The information of the next course and the speed of the vehicle at that time are collectively referred to as the travel condition information”, Paragraphs 33-35).
Claims 2, 4, 6, and 15 are rejected under 35 USC 103 as being unpatentable over Kuroda in view of Official Notice (as evidenced by Moriguchi), further in view of Moriguchi.  Alternatively, Claims 2, 4, 6, and 15 are rejected under 35 USC 103 as being unpatentable over Kuroda in view of Moriguchi.
Regarding Claim 2, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 1, and Moriguchi teaches/further teaches that the vehicle interior speaker is mounted on or adjacent to a signage system in a vehicle chamber (“FIG. 1 is a diagram showing a configuration of the voice guidance system 1 of the first embodiment. The voice guidance system 1 includes a reproduction system 100, an audio processing device 200, and a terminal device 300. The reproduction system 100 and the audio processing device 200 are installed inside a carriage C of a public bus service”, Paragraph 34, “The terminal device 300 is a portable communication terminal that a user in the carriage C carries with him/her (e.g., a mobile phone/smartphone)…any of the following may be provided to the terminal device 300 as guidance information, for reproduction, to be emitted, or displayed: characters and/or still or moving images indicative of information on user guides, such as facilities, fares, and so forth; travel guide, such as stops, transfer locations, and so forth…characters that represent guidance voice, for example, characters to which a hearing-impaired person may refer so as to visually check guidance information”, Paragraph 36, “FIG. 11 is a diagram explaining an example display of the guidance information G by the presenter 308. In FIG. 11, an example is shown in which the guidance information G is presented on the presenter 308 of the terminal device 300 as characters indicating the spoken content of the guidance voice. As exemplified in FIG. 11, the user can visually recognize the guidance information G (guidance on the next stop in the example shown in the figure) that is presented on the presenter 308. As will be understood from the foregoing explanation, the user can hear the guidance voice emitted from the sound emission device 130 of the reproduction system 100 and also can read, i.e., recognize by sight the guidance information G presented on the presenter 308. According to the above configuration, it is possible to provide the user with the guidance information G in a manner that is both audibly and visually clear. Also, a hearing-impaired person (a person with hearing disability) can recognize the content of the guidance voice”, Paragraph 58; see Fig. 1 showing sound emission device 130 (e.g. speakers) adjacent to terminal device 300 (e.g. signage system), also see Fig. 11).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the vehicle notification sound generation system of Kuroda so that the vehicle interior speaker is mounted on or adjacent to a signage system in a vehicle chamber, as taught/further taught by Moriguchi, in order to provide a visual means for passengers to receive transportation-related guidance in case that is their preference over audible guidance and/or to provide the benefit of the guidance to hearing-impaired passengers.
Regarding Claim 4, Kuroda as modified by Official Notice as evidenced by Moriguchi and further modified by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 2, and Kuroda further discloses:
a verbal speech control unit that generates a verbal speech signal (“The original sound generating unit 16 generates the original sound. Specifically, the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40) about the arrival of the vehicle at the destination (see obviousness discussion per independent Claim 1 above, which will not be repeated for the sake of brevity) based on travel information of the vehicle input from an automatic driving device of the vehicle (“The automatic driving control device 1 is connected to various electronic control units (ECUs) 10 to control the automatic driving of the vehicle. The automatic driving control device 1 includes an acquiring unit 12 and a calculating unit 13. The acquiring unit 12 acquires vehicle information which is information regarding a traveling of the vehicle from a steering angle sensor 3, a vehicle speed sensor 4, and a gyroscope 7, acquires distance information indicating a distance to an object around the vehicle from a radar sensor 5, and acquires image information from a camera 6. The acquiring unit 12 acquires current position information indicating a current position of the vehicle from a global positioning system (GPS) receiver 8. In addition to the current position information acquired from the GPS receiver 8, the current position information may be corrected by matching the vehicle information acquired from the steering angle sensor 3, the vehicle speed sensor 4, and the gyroscope 7 to a map data 9. The map data 9 may be acquired from a storage (not shown), and may also be acquired from outside via communication. The calculating unit 13 determines a next course along which the vehicle travels and a speed of the vehicle at that time based on each information acquired by the acquiring unit 12 and a predetermined route of the automatic driving. The information of the next course and the speed of the vehicle at that time are collectively referred to as the travel condition information”, Paragraphs 33-35);
a non-verbal sound control unit that generates a non-verbal sound signal (the sound image pattern generating unit 15) corresponding to the state of acceleration/deceleration or the state of turning of the vehicle based on behavior information of the vehicle (“FIG. 7 illustrates an example of the original sound of single tone expressing that the vehicle decreases the speed, and a frequency of the original sound is changed from a high frequency to a low frequency. FIG. 8 illustrates an example of the original sound of single tone expressing that the vehicle increases the speed, and a frequency of the original sound is changed from a low frequency to a high frequency. FIG. 9 illustrates an example of the original sound of single tone expressing that the vehicle rapidly decreases or increases the speed, and a frequency of the original sound is changed repeatedly several times. FIG. 10 illustrates an example of a case where an audio guidance is added to the single tone illustrated in FIG. 7, and expresses that the vehicle decreases the speed”, Paragraph 61, “when the vehicle rapidly decreases the speed or rapidly spins, it is also applicable that an oscillation of the sound image pattern and the original sound is increased (for example, an amplitude of the frequency is increased in FIG. 9) to attract attention of the passenger of the vehicle”, Paragraph 66) input from the automatic driving device of the vehicle (“The travel condition information acquiring unit 14 acquires the travel condition information which is information indicating a future travel condition of the vehicle from the automatic driving control device 1. The sound image pattern generating unit 15 generates a sound image pattern based on the travel condition information acquired by the travel condition information acquiring unit 14”, Paragraphs 38-39); and
an amplifier (sound output controller 17) that generates a notification sound signal (notification sound as cited to below)  by synthesizing the verbal speech signal input from the verbal speech control unit and the non-verbal sound signal input from the non-verbal sound control unit, and drives the vehicle interior speaker based on the generated notification sound signal (“The sound output controller 17 controls the acoustic device 11 so that the acoustic device 11 outputs the notification sound which is a combination of the sound image pattern generated in the sound image pattern generating unit 15 and the original sound generated in the original sound generating unit 16. That is to say, the sound output controller 17 generates the notification sound in which the sound image position of the original sound changes along with an elapse of time in accordance with the sound image pattern”, Paragraph 42).
Regarding Claim 6, Kuroda as modified by Official Notice as evidenced by Moriguchi and further modified by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 4, and Kuroda further discloses that the non-verbal sound control unit changes, a predetermined time before the end of acceleration or the end of turning, a waveform of the non-verbal sound signal obtained during acceleration (“When it is determined in Step S201 and Step S202 that the motion of the vehicle is changed subsequently, the sound image pattern generating unit 15 generates the sound image pattern based on the travel condition information acquired by the travel condition information acquiring unit 14 in Step S203”, Paragraph 59, “In Step S205, the sound output controller 17 determines whether or not a timing for outputting the notification sound has come. When it is determined that the timing for the notification has come, the processing proceeds to Step S206…Each processing in FIG. 4 is executed repeatedly as long as the automatic driving is performed. Herein, the timing for outputting the notification sound is determined based on a predetermined rule. For example, the timing may be set to a predetermined time before the travel condition of the vehicle changes, for example, two seconds before. It is also applicable to output the notification sound earlier with increase in the change of the travel condition of the vehicle in accordance with a magnitude of the change…When the vehicle decreases the speed, the notification sound may be output early. It is also applicable to detect an attention level of the driver by a driver condition estimating unit not shown and output the notification sound earlier with decreases in the attention level. In the above case, an awareness level of the driver may be deemed as the attention level”, Paragraphs 62-64; also see Fig. 4, wherein the sound image pattern generated in S203 occurs after the “speed is changed?” S202).
Regarding Claim 15, Kuroda as modified by Official Notice as evidenced by Moriguchi and further modified by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system of Claim 2, and Kuroda further discloses:
a level adjustment unit that adjusts a gain of (“the original sound…includes a parameter of a loudness of sound”, Paragraph 40, “when the vehicle rapidly decreases the speed or rapidly spins, it is also applicable that an oscillation of the sound image pattern and the original sound is increased (for example, an amplitude of the frequency is increased in FIG. 9) to attract attention of the passenger of the vehicle”, Paragraph 66, “the original sound generating unit 16 may increase volume and frequency change amount of the original sound…a passenger can be notified of the motion of the vehicle more emphatically”, Paragraph 87)  an approach notification sound signal output from an approach notification sound generation system mounted on the vehicle (notification sound, as cited to below) according to behavior information of the vehicle input from an automatic driving device of the vehicle (“The travel condition information acquiring unit 14 acquires the travel condition information which is information indicating a future travel condition of the vehicle from the automatic driving control device 1. The sound image pattern generating unit 15 generates a sound image pattern based on the travel condition information acquired by the travel condition information acquiring unit 14”, Paragraphs 38-39), and outputs [[the]]a resulting signal as a non-verbal sound signal (sound image pattern generating unit 15); and
a mixing unit that generates a notification sound signal by synthesizing (“In Step S206, the sound output controller 17 controls the acoustic device 11 so that the acoustic device 11 outputs the notification sound which is a combination of the sound image pattern generated in the sound image pattern generating unit 15 and the original sound generated in the original sound generating unit 16. Accordingly, the notification sound which is a combination of the sound image pattern and the original sound is output from the speakers 18 and 19 of the acoustic device 11”, Paragraph 65) a verbal speech signal (“The original sound generating unit 16 generates the original sound. Specifically, the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40) about the arrival of the vehicle at the destination input from a signage system (see obviousness discussion per independent Claim 1 above, which will not be repeated for the sake of brevity, wherein the signage system is the computer memory of Kuroda that following the modification using Official Notice/Moriguchi discussed per the rejection of independent Claim 1 above would be storing the pre-determined speech files relating to all the applicable bus stops on each transit route that inherently had to be input into the computer: “…with such voice guidance being pre-prepared for each of bus routes”, Paragraph 2 of Moriguchi) and the non-verbal sound signal input from the level adjustment unit signal (sound image pattern generating unit 15), the signage system generating the verbal speech signal (“The original sound generating unit 16 generates the original sound. Specifically, the original sound generating unit 16 generates the original sound from a predetermined speech waveform (a default speech waveform)”, Paragraph 40) based on travel information of the vehicle input from the automatic driving device of the vehicle (“The automatic driving control device 1 is connected to various electronic control units (ECUs) 10 to control the automatic driving of the vehicle. The automatic driving control device 1 includes an acquiring unit 12 and a calculating unit 13. The acquiring unit 12 acquires vehicle information which is information regarding a traveling of the vehicle from a steering angle sensor 3, a vehicle speed sensor 4, and a gyroscope 7, acquires distance information indicating a distance to an object around the vehicle from a radar sensor 5, and acquires image information from a camera 6. The acquiring unit 12 acquires current position information indicating a current position of the vehicle from a global positioning system (GPS) receiver 8. In addition to the current position information acquired from the GPS receiver 8, the current position information may be corrected by matching the vehicle information acquired from the steering angle sensor 3, the vehicle speed sensor 4, and the gyroscope 7 to a map data 9. The map data 9 may be acquired from a storage (not shown), and may also be acquired from outside via communication. The calculating unit 13 determines a next course along which the vehicle travels and a speed of the vehicle at that time based on each information acquired by the acquiring unit 12 and a predetermined route of the automatic driving. The information of the next course and the speed of the vehicle at that time are collectively referred to as the travel condition information”, Paragraphs 33-35).
Claims 7 and 9 are rejected under 35 USC 103 as being obvious over Kuroda in view of Official Notice (as evidenced by Moriguchi), further in view of Jaegal (US 2021/0403051, filed 5 Jun 19).  Alternatively, Claims 7 and 9 are rejected under 35 USC 103 as being obvious over Kuroda in view of Moriguchi, further in view of Jaegal.
Regarding Claims 7 and 9, Kuroda as modified by Official Notice as evidenced by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 3, but this combination remains silent regarding (a) a passenger detection device that while operating detects either an absence of or a presence of a standing passenger or a wheelchair passenger in a vehicle chamber, wherein when the passenger detection device is operating and detects [[no]]the absence of the standing passenger and/or the wheelchair passenger, the non-verbal sound control unit prohibits output of the non-verbal sound signal or reduces an output gain of the non-verbal sound signal (per Claim 7); or (b) a passenger detection device that while operating detects either an absence of or a presence of a standing passenger or a wheelchair passenger in a vehicle chamber, wherein when the passenger detection device is operating and detects [[no]]the absence of the standing passenger and/or the wheelchair passenger, the amplifier prohibits synthesizing the non-verbal sound signal input from the non-verbal sound control unit with the verbal speech signal, or reduces an output gain of the non-verbal sound signal to thereby synthesize the non-verbal sound signal with the verbal speech signal (per Claim 9).  However, Jaegal teaches that a passenger that is standing is at a higher risk level than a passenger that is seated, and thus audio warnings relating to the motion of a vehicle (equivalent to the non-verbal sound signal in Kuroda) that have a baseline (low) output will be increased to a higher output whenever one or more standing passengers are detected inside the vehicle (“detecting a passenger riding in a vehicle and a state of the passenger; calculating a first degree of danger on the basis of the state of the passenger…determining a control level of the vehicle on the basis of the calculated first degree of danger”, Paragraph 9, “In the vehicle control method, the first degree of danger may be calculated as being low when an action of a detected passenger corresponds to one of a case in which the detected passenger sits in a seat in the vehicle”, Paragraph 12, “In the vehicle control method, the first degree of danger may be calculated as being high in one of a case in which a detected passenger is standing in the vehicle”, Paragraph 14, “In the vehicle control method, a warning image may be output or an audio warning may be output using at least one of a display and an audio output unit in the vehicle when the control level is determined to be low…In the vehicle control method, the image or the audio warning may be controlled such that the brightness of the image increases, the size of the image increases or audio output increases as the control level increases”, Paragraphs 18-19, “a method for announcing a dangerous situation during driving on the basis of a state of a passenger”, Paragraph 22), and one of ordinary skill in the art would understand that reducing an output of gain whenever there is an absence of standing passengers is equivalent to increasing an output of gain whenever there is a presence of standing passengers.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Kuroda so that the non-verbal sound signal would have a reduced output gain when it can be determined that there are no standing passengers present in the vehicle, as is obvious in view of Jaegal, in order to minimize the distraction of any motion-related guidance to the passengers if they are all optimally safe in their seats (i.e. not standing up).
Claims 8 and 10 are rejected under 35 USC 103 as being obvious over Kuroda in view of Official Notice (as evidenced by Moriguchi), further in view of Moriguchi, and further in view of Jaegal.  Alternatively, Claims 8 and 10 are rejected under 35 USC 103 as being obvious over Kuroda in view of Moriguchi, further in view of Jaegal.
Regarding Claims 8 and 10, Kuroda as modified by Official Notice as evidenced by Moriguchi and further modified by Moriguchi, or alternatively, Kuroda as modified by Moriguchi, teaches the vehicle notification sound generation system according to Claim 4, but this combination remains silent regarding (a) a passenger detection device that while operating detects either an absence of or a presence of a standing passenger or a wheelchair passenger in a vehicle chamber, wherein when the passenger detection device is operating and detects [[no]]the absence of the standing passenger and/or the wheelchair passenger, the non-verbal sound control unit prohibits output of the non-verbal sound signal or reduces an output gain of the non-verbal sound signal (per Claim 8); or (b) a passenger detection device that while operating detects either an absence of or a presence of a standing passenger or a wheelchair passenger in a vehicle chamber, wherein when the passenger detection device is operating and detects [[no]]the absence of the standing passenger and/or the wheelchair passenger, the amplifier prohibits synthesizing the non-verbal sound signal input from the non-verbal sound control unit with the verbal speech signal, or reduces an output gain of the non-verbal sound signal to thereby synthesize the non-verbal sound signal with the verbal speech signal (per Claim 10).  However, Jaegal teaches that a passenger that is standing is at a higher risk level than a passenger that is seated, and thus audio warnings relating to the motion of a vehicle (equivalent to the non-verbal sound signal in Kuroda) that have a baseline (low) output will be increased to a higher output whenever one or more standing passengers are detected inside the vehicle (“detecting a passenger riding in a vehicle and a state of the passenger; calculating a first degree of danger on the basis of the state of the passenger…determining a control level of the vehicle on the basis of the calculated first degree of danger”, Paragraph 9, “In the vehicle control method, the first degree of danger may be calculated as being low when an action of a detected passenger corresponds to one of a case in which the detected passenger sits in a seat in the vehicle”, Paragraph 12, “In the vehicle control method, the first degree of danger may be calculated as being high in one of a case in which a detected passenger is standing in the vehicle”, Paragraph 14, “In the vehicle control method, a warning image may be output or an audio warning may be output using at least one of a display and an audio output unit in the vehicle when the control level is determined to be low…In the vehicle control method, the image or the audio warning may be controlled such that the brightness of the image increases, the size of the image increases or audio output increases as the control level increases”, Paragraphs 18-19, “a method for announcing a dangerous situation during driving on the basis of a state of a passenger”, Paragraph 22), and one of ordinary skill in the art would understand that reducing an output of gain whenever there is an absence of standing passengers is equivalent to increasing an output of gain whenever there is a presence of standing passengers.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Kuroda so that the non-verbal sound signal would have a reduced output gain when it can be determined that there are no standing passengers present in the vehicle, as is obvious in view of Jaegal, in order to minimize the distraction of any motion-related guidance to the passengers if they are all optimally safe in their seats (i.e. not standing up).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663